DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/26/21, with respect to the rejections of claims under Double Patenting have been fully considered and are persuasive.  Applicant has submitted proper Terminal Disclaimers to overcome the previous rejections.  See page 4 of Applicant’s arguments. Therefore, the rejections have been withdrawn.  

Allowable Subject Matter
Claims 46-52 and 55-57 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
As stated in the Allowable Subject Matter section of the previous Office action mailed 01/26/21,  Claim 46 recites a cartridge comprising: a cartridge frame; a plurality of empty expandable containers coupled to the cartridge frame; at least one opening defined by the cartridge frame for receiving a sample container; wherein each of said empty expandable containers has at least one rigid side wall and at least one expandable portion, and is expandable from a substantially flat, empty configuration with substantially no interior cavity to a non-flat configuration when filled with liquid therein; wherein the at least one rigid side wall is movable relative to said at least one opening when expanding said empty expandable containers. The Examiner again noted that Applicant has amended claim 46 to include the limitation “wherein the at least one rigid side wall is movable relative to said at least one opening when expanding said empty expandable containers”.  The Examiner submits the combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        March 31, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798